increasing difficulty completing her job requirements and made separate
                requests to have her claim reevaluated for both her neck and shoulder,
                which the insurer denied. When Richardson administratively appealed,
                the appeals officer determined that the claim should be reopened for both
                the neck and shoulder conditions. Appellants filed a petition for judicial
                review, which the district court denied, and this appeal followed.
                            On appeal, appellants argue that Richardson is trying to
                impermissibly relitigate the scope of her claim to include degenerative and
                chronic neck conditions and that the medical evidence does not establish a
                change in circumstances warranting reopening for her shoulder.
                Richardson argues that substantial evidence supports the appeals officer's
                decision and that the decision was free from any errors of law.
                            For Richardson to reopen her claim, she must show, by
                providing a physician's certificate, that there has been a change of
                circumstances warranting an increase or rearrangement of compensation,
                and that the primary cause of the change in circumstances is the original
                industrial injury. NRS 616C.390(1). The scope of Richardson's original
                claim cannot be expanded upon reopening. See Day v. Washoe Cnty. Sch.
                Dist., 121 Nev. 387, 391, 116 P.3d 68, 70 (2005) (explaining that revisiting
                the original decision of what conditions were industrially related is
                improper when evaluating a reopening request). First, regarding
                Richardson's neck injury, the scope of the claim was ultimately resolved by
                Dr. Betz's PPD evaluation, not the insurer's claim acceptance letter.    See
                NRS 616C.495(2). That PPD evaluation described Richardson's neck
                condition as including the degenerative disc disease and the chronic
                herniated disc and did not find that these preexisting conditions should be
                apportioned for and not compensated. Both Dr. James Rappaport's

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                      independent medical evaluation and Dr. Jay Halki's evaluation concluded
                      that Richardson's current neck condition was directly related to the
                      industrial injury and had worsened. Thus, substantial evidence supports
                      the appeals officer's determination that the original claim included the
                      degenerative and chronic herniated disc conditions and that these
                      conditions had worsened since claim closure.    See Vredenburg v. Sedgwick
                      CMS, 124 Nev. 553, 557 & n.4, 188 P.3d 1084, 1087 & n.4 (2008) (noting
                      that the appeals officer's decision will not be disturbed if supported by
                      substantial evidence); see also Nellis Motors v. State, Dep't of Motor
                      Vehicles, 124 Nev. 1263, 1269-70, 197 P.3d 1061, 1066 (2008) (explaining
                      that this court will not reweigh the evidence, reassess witness credibility,
                      or substitute our judgment for that of the appeals officer on questions of
                      fact). Accordingly, we find no abuse of discretion or error of law in the
                      appeals officer's decision to reopen the claim as to Richardson's neck
                      injury.
                                  With regard to Richardson's shoulder injury, however,
                      although Richardson's doctors agreed that she should no longer
                      participate in the defensive tactics training required for her job, there are
                      no medical opinions explaining what changed in Richardson's shoulder
                      condition or opining that any changes were caused by the original
                      industrial injury. While Dr. Rappaport diagnosed subacromial bursitis
                      and noted that bursitis could be caused by multiple impacts from a
                      shotgun, there is no evidence establishing a causal connection to the
                      industrial injury by a degree of reasonable medical probability.          See
                      United Exposition Serv. Co. v. State Indus, Ins. Sys.,    109 Nev. 421, 424,

                      851 P.2d 423, 425 (1993) (explaining that an "award of compensation
                      cannot be based solely upon possibilities and speculative testimony").

SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    07044>
                    Therefore, we conclude that substantial evidence does not support the
                    appeals officer's determination that Richardson had met the requirements
                    for claim reopening as to her shoulder condition and that the appeals
                    officer abused her discretion in determining that Richardson's claim be
                    reopened for the shoulder injury.    See Wright v. State, Dep't of Motor
                    Vehicles, 121 Nev. 122, 125, 110 P.3d 1066, 1068 (2005) (recognizing that
                    substantial evidence may be inferred from the lack of certain evidence); see
                    also Vredenburg, 124 Nev. at 557, 188 P.3d at 1087.
                                Accordingly, we affirm in part and reverse in part the district
                    court's order denying judicial review, and we remand this matter to the
                    district court with instructions to remand the case to the appeals officer
                    for the purpose of denying the claim reopening on Richardson's shoulder
                    injury.
                                It is so ORDERED.'




                          'To the extent that appellants' arguments have not been expressly
                    addressed in this order, we conclude that those arguments lack merit.


SUPREME COURT
        OF
     NEVADA
                                                         4
(0) I947A    er),
                      cc: Hon. Michael P. Gibbons, District Judge
                           Lansford W. Levitt, Settlement Judge
                           Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                           Nevada Attorney for Injured Workers/Carson City
                           Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    7401.9